Citation Nr: 1613722	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from September 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO); which denied service connection for PTSD and peripheral neuropathy of unspecified extremities.  The Veteran has subsequently stated that he is claiming service connection for peripheral neuropathy of the upper extremities but has also made reference to the lower extremities.  

In February 2016, a Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In February 2016, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration. See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to service connection for peripheral neuropathy is REMANDED to the Agency of Original Jurisdiction (AOJ); and is discussed in the REMAND section of this decision.



FINDING OF FACT

The Veteran has currently diagnosed PTSD that has been attributed by medical personnel to combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110, 1154(b) (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 2.204(f)(2) (2015).

The Veteran's reports and his receipt of combat decorations established that he engaged in combat.  He has claimed combat stressors and there is no evidence to the contrary.  In service stressors are thus established.

On VA examination in June 2010, the examiner found that the Veteran did not have a psychiatric disability; although the Veteran scored above the cut offs for diagnoses of PTSD on testing.  The examiner opined that the Veteran had a pattern of intentional production of false or grossly exaggerated symptoms, and was unable to identify a condition without resorting to speculation.  

VA outpatient treatment and Vet Center records show that the Veteran has been diagnosed as having PTSD.  In February 2016, a Vet Center therapist reported that the Veteran was diagnosed as having chronic PTSD and that the disorder was attributable to combat stressors.  The therapist described symptoms supporting the diagnosis.

The evidence is in at least equipoise as to whether the Veteran meets the criteria for a diagnosis of PTSD attributable to in-service combat stressors.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met, and the appeal is granted.  38 U.S.C.A. § 5107(a) (West 2014).

There have been no reports of other acquired psychiatric disabilities.



ORDER

Service connection for a psychiatric disability, PTSD, is granted.



REMAND

In a November 2015 statement the Veteran made a request for a copy of his claims folder under the Freedom of Information Act (FOIA).  In December 2015, the AOJ sent a letter indicating the request had been received, however, there is no indication that the requested documents have been provided. 

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In this case, the Veteran is presumed to have been exposed to herbicides as a result of his service in Vietnam.  Early onset peripheral neuropathy is presumed to have been due to herbicide exposure in herbicide veterans.  38 C.F.R. § 3.309(e) (2015).  The Veteran has also contended that he may have peripheral neuropathy of the lower extremities as a result of his service connected low back disability.  The low threshold for triggering the duty to provide an examination has been crossed.  An examination is needed to determine whether the Veteran has current peripheral neuropathy; and its relationship to service.

Accordingly, the case is REMANDED for the following action:

1. Process the Veteran's request for a copy of the claims file in accordance with FOIA.   

2. Schedule the Veteran for an examination regarding his claimed peripheral neuropathy.  The examiner should note review of the entire claims file, to include a copy of this REMAND.

All indicated tests and studies should be accomplished.

The examiner should provide an opinion for the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran has current peripheral neuropathy (shown at any time since 2009)?  

b.  Is it at least as likely as not (50 percent probability or greater) that the current peripheral neuropathy is early onset or otherwise the result of herbicide exposure? 

c.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that peripheral neuropathy was caused by the Veteran's service-connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine? 

d.  If the answer to (c) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that peripheral neuropathy was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected thoracolumbar strain, osteoarthritis lumbar spine, spondylosis and scoliosis of the thoracic spine?  

The examiner should note that VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain whether the inability to provide the needed opinion is the result of missing information; he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question; or that he or she lacks the needed medical knowledge.

3. If any benefit sought on appeal is denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




